Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 1 of 8 PageID #: 2120




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                     §
 EQUIPMENT LLC,                              §
                                             §
       Plaintiff,                            §          C.A. No. 2:20-cv-00078-JRG
                                             §
 v.                                          §          JURY TRIAL DEMANDED
                                             §
 HMD GLOBAL OY,                              §
                                             §
        Defendant.                           §

               CCE’S REPLY TO DEFENDANT’S OPPOSITION TO
             CCE’S MOTION TO ENFORCE THE PROTECTIVE ORDER

      Plaintiff Cellular Communications Equipment LLC (“CCE”) files this reply to Defendant

HMD Global Oy’s (“HMD”) opposition to CCE’s Motion to Enforce the Protective Order.
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 2 of 8 PageID #: 2121




                               I.     SUMMARY OF ARGUMENT

       The discrete question presented by CCE’s Motion is: May HMD violate the Protective

Orders issued by this Court by submitting Highly Confidential information to unauthorized

persons? In its response, HMD concedes that it intends to file, in another venue, Highly

Confidential information of third parties that it obtained only by virtue of the Protective Orders

in this Action. HMD argues that this is permissible because in the Court’s Protective Orders, “the

Court” doesn’t actually mean this Court, but instead encompasses any and all courts of any type

whatsoever, and that references to “this Action” don’t really mean this Action, but instead allow

Highly Confidential information to be filed in any subsequent action. HMD’s twisted

interpretations would deprive the Court of its exclusive authority to protect the confidentiality of

discovery conducted in this Action, and lead to absurd results.

       Moreover, HMD’s argument that it must violate the express limitations of the Protective

Orders in order to move to compel on its subpoena to non-party ARC is simply incorrect, and in

any event does not justify HMD’s proposed re-write of the straightforward terms of the

Protective Orders. Curiously, HMD avoids discussing Rule 45(f), which permits a motion to

compel to be transferred to this Court, whereby the Court could readily entertain arguments

regarding any Highly Confidential Protected Information pursuant to the Protective Orders.

                         II.        ARGUMENTS AND AUTHORITIES

       A. HMD’s Novel Interpretations Would Create Untenable Results for Parties,
          Nonparties, and the Court.

       Rather than comply with the Protective Orders or seek to modify them, HMD argues that

“the Court” in the Protective Orders means any court. Aside from the fact that HMD’s self-

serving interpretations are not supported by the language of the Protective Orders, its overbroad


                                                 1
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 3 of 8 PageID #: 2122




interpretation, if accepted, would lead to bizarre and unintended results. For example, the

Protective Orders specifically state how the Court protects confidential information and how the

Court is the sole arbiter of challenges to confidentiality designations:

       DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior
       authorization is obtained from counsel representing the producing Party or from the Court.

       Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and
       shall remain under seal until further order of the Court.

Dkt. 31 at ¶¶ 14, 16. (emphasis added). Yet under HMD’s interpretation, these provisions would

mean that any court in which HMD chooses to file an ancillary action could then create

exceptions to the Court’s orders by allowing confidential documents to be disclosed to persons

not currently authorized to view Highly Confidential information, or by ordering that filings

sealed by the Court be unsealed. Indeed, under HMD’s interpretation, any court would be free to

alter the Court’s fundamental protections with which the Court protects the confidentiality of

documents produced in this Action. Further, HMD’s assertion that “this Action” includes actions

other than the above-captioned Action would allow HMD to justify unauthorized disclosures

simply by claiming that the disclosures would be “reasonably necessary” to some later, new

action. Such an interpretation would eviscerate the entire purpose of the requirement that use of

DESIGNATED MATERIALS must be limited to “this Action.” If HMD is correct that “the

Court” means any court without limitation to forum or jurisdiction, nothing would prevent HMD

from, for instance, obtaining a ruling from a court in Finland that its key decisionmakers may

have unfettered access to all of the HIGHLY CONFIDENTIAL information of ARC, CCE, and

multiple third-party competitors of HMD. Such a loophole is fundamentally at odds with the

intended protections of this Court’s orders.



                                                  2
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 4 of 8 PageID #: 2123




       Not only is CCE’s interpretation consistent with common sense, it is well supported by

ordinary rules of grammar. The word “Court” is capitalized when referring to the court a party is

addressing, while “court” refers to any other court. Bryan A. Garner, The Redbook: A Manual on

Legal Style § 2.12, at 69 (3d ed. 2013); see also The Bluebook: A Uniform System of Citation R.

8, at 85-86 (Columbia Law Review Ass’n, eds., 19th ed. 2010). This Court has also repeatedly

applied the same distinction. See, e.g., Rmail Ltd. v. Amazon.com, Inc., No. 2:10-CV-258-JRG,

2014 WL 12614488, at *1 (E.D. Tex. Apr. 4, 2014) (“District courts (including this Court)”).

The Protective Order also supports and applies this well-known distinction. See Dkt. No 31, ¶

5(f)-(g) (compare “independent…court reporters” with “the Court and its personnel.”). Even

HMD uses the terms the same way, distinguishing in the same sentence between “this Court’s

form order” and “information before other courts”. See Dkt. No. 70 at 7. See also, e.g., HMD’s

Motion to Dismiss, Dkt. No. 8 at 5 (Referring to “a court” when discussing courts in general

while discussing “the Court’s jurisdiction” when, in the same paragraph, referring to this Court).

       HMD also attempts to manufacture a requirement that CCE must prove that parties in

prior cases consented to disclosure of confidential materials. Opp. at 7. CCE need not address

this false burden; what others have done in different cases under different circumstances is

immaterial to whether the Court should enforce the express terms of the Protective Orders.

Indeed, HMD’s own references indicate that those parties consented to the disclosure, either

affirmatively or through acquiescence. Importantly, none of these examples would authorize a

party to file the Highly Confidential information of a third party without permission of the third

party, as HMD now threatens to do. The sole decision that HMD cites (from a Florida court),

Marjam Supply Co. of Fla., LLC v. Pliteq, Inc., Case No. 15-24363, 2018 WL 1456614 (S.D.

Fla. Mar. 23, 2018), is easily distinguished. In Marjam, a protective order that “serve[d] to offer
                                                 3
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 5 of 8 PageID #: 2124




the same protection” as a protective order from a previous case was in place in the court where

the confidential documents were to be disclosed. Id. at *7. In contrast, there is no protective

order in place in the new California action that HMD intends to file, and the rules for obtaining

protection differ significantly from those that apply in this Court, under the Protective Orders.

B.     The Protective Orders Do Not Affect Appeals or Otherwise Limit HMD’s Rights.

       HMD’s wild speculation that CCE’s correct interpretation of the Protective Orders would

bar confidential information from being disclosed or protected on appeal is flat wrong. The rules

of the Federal Circuit and the Federal Rules of Appellate Procedure govern how federal appellate

courts handle information disclosed under district court protective orders. See Fed. Cir. R.

25.1(c)(1) (“In general, any portion of the record that was subject to a protective order in the trial

court…must remain subject to that order on appeal”); Fed. R. App. P. 25(a)(5) (privacy

protections afforded by Fed. R. Civ. P. 5.2 (e.g., protective orders) apply on appeal).

       Nor does CCE’s position prevent HMD from exercising its legal rights. HMD is free to

file its motion to compel; it just cannot disclose in its filing information or attachments that were

designated as Highly Confidential under the Protective Orders issued by this Court, and

produced only for use in this Action. HMD’s own citation to C.D. Cal. Local Rule 37-2.1

illustrates the fact that HMD may file its motion without violating the Protective Orders: it can

simply attach the public, redacted filings of both its motion to dismiss and CCE’s relevant

responses. Opp. at 10; See C.D. Cal. L.R. 27-2.1. To the extent that HMD believes that an

examination of Highly Confidential documents is required, it can stipulate to a transfer of the

motion to this Court pursuant to Fed. R. Civ. P. 45(f). HMD could also seek to modify the

Protective Orders to permit its proposed disclosure, but HMD refuses to do so. Opp. at 15.



                                                  4
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 6 of 8 PageID #: 2125




       C. CCE Acted Properly and Promptly to Protect Confidential Information.

       HMD’s expansive arguments obfuscate the true nature of the issue at hand: HMD is

threatening to disclose confidential information of not only CCE, but nonparties

CCE is the producing party for the highly confidential agreements, and CCE must abide by the

confidentiality terms in those agreements, including the requirement that the nonparties be

afforded notice of the proposed disclosure and an opportunity to object. CCE further notes that

HMD continues to misrepresent the terms of

                  Indeed, HMD’s purported motion to compel is actually an improper effort to

obtain parol evidence to dispute the clear and unambiguous terms of

       HMD’s attempt to paint CCE’s actions as “last-minute,” though irrelevant to the merits,

is inaccurate. HMD’s proposed violation of the Protective Orders could not have been “raised

long ago” because CCE did not know of HMD’s proposed violation until November 16. Opp. at

4. CCE alerted HMD to the violation of the Protective Orders a mere four days later. Id. at 5.1

The timeliness of CCE’s motion is measured against the date of the proposed disclosure; CCE’s

assertion of its confidentiality concerns was made promptly, prior to HMD’s proposed

disclosure, and is unquestionably timely under the Protective Orders.

                                     III.   CONCLUSION

       For the above reasons and those set forth in the Motion, CCE’s Motion to preclude HMD

from violating the express terms of the Protective Orders should be granted.




1
  HMD commends itself by claiming it “agreed to defer its motion to compel” until this Motion
is resolved “out of respect for this Court’s authority.” Opp. at 5. But HMD had no such option;
the Protective Orders require that HMD refrain from its threatened violations pending the
Court’s ruling on this Motion. See Dkt. No. 31 at ¶ 24.
                                                  5
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 7 of 8 PageID #: 2126




Dated: December 4, 2020                            Respectfully submitted,
                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone (lead attorney)
                                                   Texas Bar No. 02855775
                                                   Jonathan H. Rastegar
                                                   Texas Bar No. 24064043
                                                   Jerry D. Tice II
                                                   Texas Bar No. 24093263
                                                   Hunter S. Palmer
                                                   Texas Bar No. 24080748

                                                   BRAGALONE CONROY PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jbragalone@bcpc-law.com
                                                   jrastegar@bcpc-law.com
                                                   jtice@bcpc-law.com
                                                   hpalmer@bcpc-law.com

                                                   Attorneys for Plaintiff
                                                   CELLULAR COMMUNICATIONS
                                                   EQUIPMENT LLC



                     CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Dkt. No. 31)

entered in this case on August 14, 2020.

                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone




                                               6
Case 2:20-cv-00078-JRG Document 74 Filed 12/07/20 Page 8 of 8 PageID #: 2127




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on December 4, 2020.

                                                    /s/ Hunter S. Palmer
                                                    Hunter S. Palmer




                                               7
